Citation Nr: 1641527	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass grafting and myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In short, the Veteran claims that his coronary artery disease symptoms have worsened since he was last examined for this disability.  Specifically, he claims that his METs levels are worse than previously shown and that his symptoms were not adequately represented by the examiner's findings.  More current VA treatment records indicate issues with the Veteran's coronary artery disease, but do not contain enough information to adequately rate this disability.  Furthermore, the Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any missing and/or recent VA or private clinical records, not already on file, pertaining to treatment of these disabilities, specifically to include a request for VA treatment records for the Veteran's heart from September 2015.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  Document all unsuccessful attempts to obtain such records.

2.  Schedule the Veteran for a heart examination.  The purpose of the examination is to determine the current nature and severity of the Veteran's coronary artery disease, and its functional impact on his employability and daily activities.  The examiner should also comment on whether other disabilities affect or are affected by the coronary artery disease.

3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




